Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 5, 2018

                                     No. 04-18-00491-CR

                                      Nicolas PENA Jr.,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CRF001125-D1
                      The Honorable Mark R. Luitjen, Judge Presiding

                                        ORDER
       On September 5, 2018, we ordered court reporter Gay R. Richie to file the reporter’s
record by October 5, 2018. Before the due date, the court reporter filed a notice of late record
and requested an additional ten days to file the reporter’s record.

         The reporter’s request is GRANTED. The reporter is ORDERED to file the record with
this court by October 15, 2018. See id. R. 35.3(c) (limiting any extension in an ordinary appeal
to thirty days).


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court